                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                   Case No. 15-cr-108-pp
      v.

DEVON THOMAS,

                  Defendant.
______________________________________________________________________________

        ORDER GRANTING DEFENDANT’S REQUEST FOR JUDICIAL
         RECOMMENDATION FOR TWELVE MONTHS RESIDENTIAL
          REENTRY/COMMUNITY CONFINEMENT (DKT. NO. 580)
______________________________________________________________________________

      On September 26, 2017, the court sentenced the defendant to serve

seventy-two months in custody. 1 Dkt. No. 476. He currently is incarcerated at

FCI Sandstone with a release date of October 18, 2021. https://www.bop.gov/

inmateloc/. He explains in his recent motion that his case manager has told

him that she is recommending he be released to residential reentry six months

before the expiration of his sentence. Dkt. No. 580 at 2. The defendant asks the

court to recommend that he be released to residential reentry or community

confinement twelve months before expiration of his sentence. Id.

      The plaintiff explains that he is asking for the six additional months to

adjust and prepare for reentry into society. Id. He notes that he self-



1
 The defendant had an offense level of 27 in criminal history category III, which
resulted in an advisory sentencing guideline range of 87 to 108 months. Dkt.
No. 477 at 1. The court imposed a sentence fifteen months lower than the low
end of that range.
                                         1

           Case 2:15-cr-00108-PP Filed 06/02/20 Page 1 of 4 Document 581
surrendered to serve his sentence. Id. He plans to enroll in school to obtain his

commercial driver’s license, to get a job and to improve his relationship with

his children. Id. The defendant explains that his daughter Christina’s mother

died while the defendant has been incarcerated and the state is moving toward

adoption. He is concerned that he cannot meet the conditions of a “permanency

plan” if he’s in prison. Id. He says that he has been classified as having a low

risk of recidivism and had been submitted for transfer to a minimum security

prison camp. Id.

      The defendant also explains that he has been making good use of his

time while in custody. He has taken over twenty-two courses ranging from job

skills to parenting to drug education to real estate and investing. Id. at 3. He

was a nursing attendant when he was at FMC Rochester, and worked in food

service and landscaping. Id. At FCI Gilmer, he worked as an orderly at the

chapel. Id.

      The defendant cites 18 U.S.C. §3624(c)(1) in support of his request. Id.

That statute says that the Director of the Bureau of Prisons shall, “to the

extent practicable, ensure that a prisoner serving a term of imprisonment

spends a portion of the final months of that term (not to exceed 12 months),

under conditions that will afford that prisoner a reasonable opportunity to

adjust to and prepare for the reentry of that prisoner into the community. Such

conditions may include a community correctional facility.” In United States v.

Rehwinkel, Case No. 12-cr-217, 2018 WL 2389711 (E.D. Wis. May 24, 2018),

Judge Lynn Adelman considered a similar request under the same statute. He


                                         2

        Case 2:15-cr-00108-PP Filed 06/02/20 Page 2 of 4 Document 581
noted that when the BOP decides whether and when to place someone under

§3623(c)(1), it considers several statutes and regulations,

       including “any statement by the court that imposed the sentence . .
       . recommending a type of penal or correctional facility as
       appropriate.” 18 U.S.C. § 3621(b)(4)(B); see also 18 U.S.C. §
       3624(c)(6) (directing the BOP to issue regulations ensuring that
       placement in a community correctional facility is conducted in a
       manner consistent with § 3621(b)); 28 C.F.R. § 570.22 (“Inmates will
       be considered for pre-release community confinement in a manner
       consistent with 18 U.S.C. section 3621(b), determined on an
       individual basis, and of sufficient duration to provide the greatest
       likelihood of successful reintegration into the community, within the
       time frames set forth in this part.”).

Id. at *1.

       Judge Adelman then considered whether a court has the authority—the

jurisdiction—to make a recommendation to the Bureau of Prisons post-

sentencing. Generally, a court may not modify a term of imprisonment once it

has been imposed. 18 U.S.C. §3582(c). Judge Adelman explained that some

courts issued post-sentencing recommendations without acknowledging this

issue, that other courts conceded that they could not modify the sentence but

issued a stand-alone recommendation and that still others had concluded that

they lacked the jurisdiction to make a post-sentencing recommendation.

Rehwinkel, 2018 WL 2389711 at *1-2. Judge Adelman found that most courts

had concluded that although a court cannot modify the original judgment, or

order the BOP to grant pre-release time, it may issue a non-binding

recommendation that is “advisory only.” 2 Id. at *3.



2
 Judge Adelman declined to make such a recommendation, because he was
not the original sentencing judge, the defendant had been sentenced many
                                         3

         Case 2:15-cr-00108-PP Filed 06/02/20 Page 3 of 4 Document 581
      The court believes (as did Judge Adelman) that the BOP is in the best

position to decide when to transition someone to pre-release community

confinement. It appears to the court that the defendant has made good use of

his time in custody. And the court understands the defendant’s concerns for

his daughter.

      The court GRANTS the defendant’s motion for a judicial

recommendation. Dkt. No. 580. The court recommends, in an advisory capacity

only, that the Bureau of Prisons consider transferring the defendant to pre-

release community confinement twelve months prior to his release date.

      Dated in Milwaukee, Wisconsin this 2nd day of June, 2020.

                              BY THE COURT:


                              _____________________________________
                              HON. PAMELA PEPPER
                              Chief United States District Judge




years prior and he found that the BOP was “better positioned” than he was to
decide where to place the defendant. Rehwinkel, 2018 WL 2389711 at *3.
                                       4

        Case 2:15-cr-00108-PP Filed 06/02/20 Page 4 of 4 Document 581
